Name: Commission Regulation (EC) No 1332/1999 of 23 June 1999 establishing the quantity of certain poultrymeat sector products available for the third quarter of 1999 pursuant to Regulation (EC) No 1396/98
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  Europe;  international trade;  animal product
 Date Published: nan

 EN Official Journal of the European Communities24. 6. 1999 L 157/45 COMMISSION REGULATION (EC) No 1332/1999 of 23 June 1999 establishing the quantity of certain poultrymeat sector products available for the third quarter of 1999 pursuant to Regulation (EC) No 1396/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1396/ 98 of 30 June 1998 laying down procedures for applying in the poultrymeat sector Council Regulation (EC) No 779/98 on the import into the Community of agricultural products originating in Turkey, repealing Regulation (EEC) No 4115/86 and amending Regulation (EC) No 3010/95 (1), and in particular Article 4(5) thereof, Whereas in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 April to 30 June 1999 should be added to the quantities available for the period 1 July to 30 September 1999, HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 July to 30 September 1999 pursuant to Regulation (EC) No 1396/98 is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 187, 1.7.1998, p. 41. EN Official Journal of the European Communities 24. 6. 1999L 157/46 ANNEX (tonnes) Group No Total quantity available for the period 1 July to 30 September 1999 T1 750